Exhibit 99.04 Southern Company EPS Earnings Analysis Three Months Ended March 2011 Cents Description Retail Revenue Impacts Weather Wholesale Revenues Other Operating Revenues Non-Fuel O&M Depreciation & Amortization Other Income & Deductions Taxes Other Than Income Taxes Income Taxes Total Traditional Operating Companies Southern Power Increase in Shares Total Change in YTD EPS (As Reported) Notes - Information contained in this report is subject to audit and adjustments.Certain classifications may be different from final results published in the Form 10-Q.
